USDC IN/ND case 3:19-cv-00510-JD-MGG document 21 filed 08/03/20 page 1 of 7


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 MATTHEW ALAN SCHROCK,

               Plaintiff,

                      v.                            CAUSE NO. 3:19-CV-510-JD-MGG

 ARAMARK, LLC, et al.,

               Defendants.

                                  OPINION AND ORDER

       Matthew Alan Schrock, a prisoner proceeding without a lawyer, filed a motion

for leave to file an amended complaint, along with a proposed amended complaint.

(ECF 20.) Pursuant to Fed. R. Civ. P. 15(a)(1), and in the interest of justice, his motion is

granted. The court will proceed to screen the amended complaint pursuant to 28 U.S.C.

§ 1915A. In doing so, the court must bear in mind that “[a] document filed pro se is to

be liberally construed.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citation omitted).

       Mr. Schrock is an adherent of the Messianic African Hebrew Israelite religion,

which requires him to follow Kosher dietary rules. As with his original complaint, Mr.

Schrock complains about the Kosher meals being served at Westville Correctional

Facility (“Westville”). He claims that Kosher meals served to him during 2018 and 2019

were often spoiled, missing items, and in some instances contained live insects or “fecal

matter.” Because of these issues, he sometimes skipped eating, causing him to feel

hungry and light-headed. In July 2020, he decided to forgo the Kosher meals altogether

due to these issues, which inhibits his ability to practice his religion. He sues Aramark,

LLC, the private company that prepares meals at the prison, the Indiana Department of
USDC IN/ND case 3:19-cv-00510-JD-MGG document 21 filed 08/03/20 page 2 of 7



Correction (“IDOC”), and various prison employees, seeking monetary damages and

injunctive relief.

       A violation of the Eighth Amendment consists of two elements: (1) an injury that

is objectively serious enough to have deprived the inmate of the minimal civilized

measure of life’s necessities, and (2) the prison official must have acted with deliberate

indifference to the inmate’s health or safety. Farmer v. Brennan, 511 U.S. 825, 834 (1994).

On the first prong, the Eighth Amendment clearly requires that prison officials provide

inmates with an adequate diet. Williams v. Shah, 927 F.3d 476, 479 (7th Cir. 2019). Giving

him the inferences to which he is entitled at the pleading stage, he has satisfied the

objective inquiry.

       Turning to the subjective prong, Mr. Schrock names Aramark, LLC, the private

company that provides meals at the prison. A private company may be held liable for

constitutional violations when it performs a state function. See West v. Atkins, 487 U.S.

42 (1988); Hildreth v. Butler, 960 F.3d 420, 422 (7th Cir. 2020). However, there is no

general respondeat superior liability under 42 U.S.C. § 983, and Aramark cannot be held

liable solely because it employs the kitchen staff that prepared the meals in question.

J.K.J. v. Polk Cty., 960 F.3d 367, 377 (7th Cir. 2020). A private company performing a state

function can also be held liable to the same extent as a state actor under Monell v. Dep’t

of Soc. Servs. of City of New York, 436 U.S. 658 (1978). See Rice v. Corr. Med. Servs., 675 F.3d

650, 675 (7th Cir. 2012). However, there is no factual content in the complaint from

which it can be plausibly inferred that Aramark had an official policy of serving spoiled

or inadequate food to inmates. He also names an Aramark employee, Jason English, as
                                               2
USDC IN/ND case 3:19-cv-00510-JD-MGG document 21 filed 08/03/20 page 3 of 7



a defendant, but this individual is not mentioned in the body of the complaint, and the

court finds no basis to plausibly infer that he was personally involved in serving

inadequate meals to Mr. Schrock. Burks v. Raemisch, 555 F.3d 592, 593 (7th Cir. 2009).

       However, Mr. Schrock asserts that he repeatedly complained to Captain Jason

Smiley about the problems with the meals, but Captain Smiley told him to “deal” with

it or “ask to be taken off of the Kosher diet.” It can be inferred from the complaint that

Captain Smiley’s job duties included overseeing the provision of adequate meals to

inmates in his division. Giving Mr. Schrock the inferences to which he is entitled at this

stage, he has stated an Eighth Amendment claim against Captain Smiley.

       Mr. Schrock’s allegations also trigger First Amendment concerns. Prisoners have

a right to exercise their religion under the Free Exercise Clause of the First Amendment.

Vinning-El v. Evans, 657 F.3d 591, 592-93 (7th Cir. 2011). The Free Exercise Clause

applies if the state action at issue “discriminates against some or all religious beliefs or

regulates or prohibits conduct because it is undertaken for religious reasons.” Church of

the Lukumi Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520, 532 (1993). Additionally, “[t]he

Free Exercise Clause prohibits the state from imposing a substantial burden on a central

religious belief or practice.” Kaufman v. Pugh, 733 F.3d 692, 696 (7th Cir. 2013). Based on

the allegations in the complaint, Mr. Schrock asserts a plausible First Amendment claim

for money damages against Captain Smiley for forcing him to choose between

nutritionally adequate meals or meals that complied with his religious dietary

restrictions. Mr. Schrock also claims that when he complained about the quality of the

Kosher meals to Warden John Galipeau and Captain Gary Lewis, they did not address
                                              3
USDC IN/ND case 3:19-cv-00510-JD-MGG document 21 filed 08/03/20 page 4 of 7



the issue and instead tried to force him to file a grievance stating, “I want to be taken off

of the Kosher diet.” It is unclear what happened with this grievance, but it can be

inferred that Mr. Schrock recently gave in to the pressure from these individuals and

opted to forgo the Kosher meals altogether. The court concludes that he has alleged a

plausible First Amendment claim against these defendants as well.

       Mr. Schrock also seeks injunctive relief related to the prison’s on-going provision

of Kosher meals. The Religious Land Use and Institutionalized Persons Act (“RLUIPA”)

affords even broader protections than the First Amendment, and authorizes injunctive

relief but not monetary damages. 42 U.S.C. § 2000cc-1(a); Sossamon v. Texas, 563 U.S. 277,

285 (2011). RLUIPA prohibits governmental entities from imposing “a substantial

burden on the religious exercise of a person residing in or confined to an institution . . .

unless the government demonstrates that imposition of the burden on that person is in

furtherance of a compelling governmental interest and is the least restrictive means of

furthering that compelling governmental interest.” 42 U.S.C. § 2000cc-1(a); Holt v. Hobbs,

574 U.S. 352 (2015). Mr. Schrock plausibly alleges that the problems with the Kosher

meals are substantially burdening the practice of his religion and that he is entitled to

adequate religious meals. Warden Galipeau, as the official overseeing operations at the

prison, has both the authority and the responsibility to ensure that inmates are given a

proper religious diet in accordance with RLUIPA. See Gonzalez v. Feinerman, 663 F.3d

311, 315 (7th Cir. 2011). Therefore, Mr. Schrock will be permitted to proceed on a claim

against Warden Galipeau in his official capacity for permanent injunctive relief under

RLUIPA related to his on-going need for adequate Kosher meals.
                                              4
USDC IN/ND case 3:19-cv-00510-JD-MGG document 21 filed 08/03/20 page 5 of 7



       Mr. Schrock also names as a defendant Grievance Specialist Harvil (first name

unknown), the grievance officer at Westville, alleging that he had the “power to

investigate the events giving rise to this plaintiff’s claims,” but did not take adequate

action to address his concerns. Liability under section 1983 is based on personal

involvement, and Mr. Harvil cannot be held liable for the misdeeds of other prison staff.

Burks, 555 F.3d at 593. There is nothing in the complaint from which it can be plausibly

inferred that Mr. Harvil held personal responsibility for providing inmates with

adequate meals, that he created the problem with the meals, or that he stood in the way

of its resolution. His failure to adequately investigate or process Mr. Harvil’s grievances

does not give rise to a plausible constitutional claim. Id.

       Mr. Schrock also names the IDOC as a defendant, but this state agency cannot be

held liable solely because it employees the prison staff involved in these events. J.K.J. v.

Polk Cty., 960 F.3d 367, 377 (7th Cir. 2020). Nor is there any factual content in the

complaint from which it can be plausibly inferred that IDOC had an official policy of

serving inadequate meals to inmates or violating an inmate’s religious dietary

restrictions. Accordingly, these defendants will be dismissed.

       For these reasons, the court:

       (1) GRANTS the plaintiff’s motion for leave to amend his complaint (ECF 20) and

DIRECTS the clerk to docket the proposed amended complaint (ECF 20-1) as a separate

docket entry;




                                              5
USDC IN/ND case 3:19-cv-00510-JD-MGG document 21 filed 08/03/20 page 6 of 7



       (2) GRANTS the plaintiff leave to proceed against Captain Jason Smiley in his

personal capacity on a claim for monetary damages under the Eighth Amendment for

providing the plaintiff with inedible and inadequate meals;

       (3) GRANTS the plaintiff leave to proceed against Captain Jason Smiley, Warden

John Galipeau, and Captain Gary Lewis in their personal capacities for monetary

damages under the First Amendment for forcing him to choose between adequate

nutrition and meals that complied with his religious dietary restrictions;

       (4) GRANTS the plaintiff leave to proceed against Warden John Galipeau in his

official capacity for injunctive relief related to the provision of adequate Kosher meals

as required by RLUIPA;

       (5) DISMISSES all other claims;

       (6) DISMISSES Aramark, LLC, Indiana Department of Correction, Grievance

Specialist Harvil, and John English;

       (7) DIRECTS the clerk to request a Waiver of Service from (and if necessary, the

United States Marshals Service to serve process on) Captain Jason Smiley, Warden John

Galipeau, and Captain Gary Lewis, and to send them a copy of this order and the

amended complaint pursuant to 28 U.S.C. § 1915(d);

      (8) ORDERS the Indiana Department of Correction to provide the United States

Marshal Service with the full name, date of birth, social security number, last

employment date, work location, and last known home address of any defendant who

does not waive service, to the extent this information is available;



                                             6
USDC IN/ND case 3:19-cv-00510-JD-MGG document 21 filed 08/03/20 page 7 of 7



      (9) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Captain Smiley, Warden

Galipeau, and Captain Lewis to respond, as provided for in the Federal Rules of Civil

Procedure and N.D. Ind. L.R. 10-1(b), only to the claims for which the plaintiff has been

granted leave to proceed in this screening order.

      SO ORDERED on August 3, 2020

                                                /s/JON E. DEGUILIO
                                                CHIEF JUDGE
                                                UNITED STATES DISTRICT COURT




                                            7
